Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 06/17/2021 is duly acknowledged.
Claims 1-10, as originally filed, have been canceled by applicant’s current claim amendments.
Claims 11-14 (directed to “A method for screening an inhibitor of ATP11C or CDC50A…”) as newly presented are pending in this application, and have been examined on their merits in this office action.
Priority
	This application has been filed as a DIV of 16/364,813 (filed on 03/26/2019; now US patent 11,073,510), which was a DIV of the parent US application 15/301,762 (filed on 10/04/2016 as a 371 case, which is now a US Patent 10,295,528 issued on 05/21/2019). Applicants are advised to amend the first paragraph of the specification of record to indicate the appropriate priority/relationships of this application.
NOTE:  It is noted to applicants that instant application have been treated as a CON application of 16/364,813, as no restriction consonant with the claims presented, was done by the office in the parent case.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 11, 13 and 14 (as newly presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Instant claim 11 recites the following:
“A method for screening an inhibitor of ATP11C or CDC50A, comprising determining engulfment of cells by macrophages.” (see also limitations of claims 13 and 14, as presented by applicants).
1.	It is noted that ATP11C (is a mammalian P4-ATPase) and CDC50 proteins (including CDC50A) are known to be expressed in mammalian cells (see Kato et al, 2013; cited in applicant’s IDS dated 06/17/2021, NPL citation CAJ; see introduction, right column on page 4922, for instance), where they presumably regulate phospholipid translocation/transport across the plasma membrane. However, instant claim 11, as presented recites the method step for determining engulfment of any cells by macrophages, without providing for the actual expression of said proteins in the cell that is being used for the screening assay.  It is unclear as how one would perform the process, if the cell used for screening process does not, express any of the recited ATP11C and/or CDC50A proteins (for instance, prokaryotic cells or for that matter cells that do not naturally express said proteins per se). The disclosure of record uses mammalian cells that express recited ATP11C and CDC50A proteins (see parent disclosure 15/301762, in Example 1, section “Materials and Methods” of the specification) for the process as claimed, and therefore recitation of the method step as presented by applicants appears to be ambiguous and confusing, as the exact metes and bounds of the claimed screening process cannot be properly defined. Since, dependent claims 13 and 14 (mainly directed to intended use limitations) do not clarify the above discussed issue, they are also rejected under 112-b for the same reasons. Appropriate correction/amendment is required.
2. 	As presented, instant claim 11 is directed to screening an inhibitor of ATP11C or CDC50A, wherein the only step recited for such process comprises the step of “determining engulfment of cells by macrophages”, which appears to be incomplete and confusing in terms of the active method steps that an artisan in the art would require to perform the claimed screening process at a minimum. It is to be noted that the term “determining” has not been specifically defined by applicants in the disclosure of record in any way, shape or form that would provide for specific active method steps required for the claimed invention at hand.  Instant claim 11 does not require the specific type of cells and/or candidate agent(s) being used in the screening process (as also discussed above), does not recite the step of contacting the cells (i.e. cells that express ATP11C and CDC50A proteins) with said candidate agent(s) (being screened using a mammalian cell, for instance), or for that matter the particular steps that would be required to identify such an inhibitor in terms of specific alterations or extent thereof for cells treated or contacted with the candidate agent that is being compared with appropriate control under similar conditions of treatment (none of which have been recited in the claim). In the absence of active method steps (other than “determining” akin to a mental step), it is unclear as to how an artisan of ordinary skill in the art would be able to practice the invention as currently claimed.  Moreover, it is unclear if the process as generically recited encompasses only mental or in silico analysis of data regarding the parameter as recited in the claim 11 (see also 101 rejection discussed below), as there is nothing provided in terms of required elements and/or active method steps that would be needed to reasonably perform the process as claimed by an artisan in the art. 
The intended use limitations as presented in instant claims 13 and 14 do not structurally add any active method steps that are missing in claim 11, as discussed above, and therefore they are also included in the 112-b rejection as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (see also MPEP 211.01(II) for guidance).  
Appropriate correction/amendment is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 13 and 14 (as newly presented) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 11, 13 and 14 are directed to “a method for screening an inhibitor of ATP11C or CDC50A, comprising determining engulfment of cells by macrophages”, which generically recites and encompasses an abstract idea (see discussion below).  The claims do not include additional practical elements that are sufficient to amount to “significantly more” than the judicial exception based on an abstract idea. The rationale for this determination is explained below (see also MPEP 2106 for guidance):
Claim 11 (New) is directed to “A method for screening an inhibitor of ATP11C or CDC50A, comprising determining engulfment of cells by macrophages.”

Claim 13 (New) is directed to “The method according to claim 11, which is for screening an agent for the treatment or prophylaxis of a cancer or an apoptosis-related disease.”
Claim 14 (New) is directed to “The method according to claim 13, wherein said apoptosis-related disease is an autoimmune disease.”

Essential inquiries for subject matter eligibility under 35 U.S.C. 101 of product or process claims reciting and/or involving abstract ideas, laws of nature, natural phenomena, and natural products (collectively referred to as a judicial exception herein) are as follows:
Step 1) Is the claimed invention directed to a statutory category, in this case a process defined by method steps, components, elements, and/or combination thereof?
The claimed subject matter is directed to a method for screening an inhibitor of ATP11C or CDC50A, which comprises the sole step of “determining engulfment of cells by macrophages” (see also limitations of dependent claims 13 and 14 that are mainly directed to intended use limitations, without adding any meaningful process steps and/or structure).
Step 2A-(Revised PTO 2019 guidance- two prong test) Does the claim recite and integrate a practical use/application of one or more judicial exception(s)?
Broadest reasonable interpretation of the claim 11 as currently presented by applicants encompasses a process for screening an inhibitor of ATP11C or CDC50A that comprises the step of “determining engulfment of cells by macrophages”, the scope of which includes mental, or for that matter an in silico analysis of data that show, for instance phagocytotic clearance of apoptotic cells in a given tissue or cell sample, wherein the determination can be made mentally, on paper, or by in silico comparison, or calculating differences, etc. (thereby collectively taken as mental processes), that is deemed a judicial exception (see MPEP 2106.04(a) for guidance). The process does not provide and/or recite active method steps with any particularity as to how the step of determining is practically carried out either ex vivo in certain type of tissue/cells/cell line, or for that matter in vivo in an animal/mammal, for instance.  The claims does not even recite candidate agent(s) to be screened as an inhibitor (see 112-b rejection above), and there is no specific method step(s) to contact the cells with the candidate agent being screened, or as to how to analyze/correlate, or identify an inhibitor of ATP11C or CDC50A based on engulfment of cells per se. Thus the claims as presented could very well be taken as a conceptual experiment performed in the human mind that may include a particular observation or data, its evaluation, judgement and/or opinion (i.e. all mental processes) without integrating into any specific practical application (i.e. does not meet analysis of prong two either). 
Step 2B) Does the claim include additional elements or steps, or a combination of elements or steps that integrate the judicial exception into the claimed invention such that the abstract idea is practically applied, and are sufficient to ensure that the claim as a whole amounts to something significantly more (in structure, functional and/or behavior) than the judicial exception itself?
The limitations presented in dependent claims 13 and 14 that recite that the process “according to claim 11, which is for screening an agent for the treatment or prophylaxis of cancer or an apoptosis related disease” (claim 13), such as “an autoimmune disease” (see instant claim 14), are deemed intended use limitations that neither recite required active method steps nor provide for any structural feature to the step of “determining” as recited in generic claim 11. Moreover, the instant claims are directed to a screening process, wherein the process may or may not yield a desired “agent for the treatment or prophylaxis” of an intended disease(s) depending on various factors, such as assay conditions, the type/pool of candidate agent(s) being screened, the type of cells employed for the assay, presence/absence, or the extent of expression of the proteins including ATP11C and/or CDC50A, the specific elements/parameters and/or process steps used for such screening, for instances, just to name a few.  However, the recitation of such intended use limitations do not provide elements or steps that integrate the abstract judicial exception into the claimed invention such that the abstract idea is practically applied, and are sufficient to ensure that the claim as a whole amounts to something significantly more than the judicial exception itself.  It is apparent that instant claims as a whole have been recited generically without incorporating limitations and/or novel distinguishing feature(s) for the “screening method”, in order to be significantly more in structure-function than the abstract idea itself.
Thus, based upon the analysis of relevant issues as discussed above with respect to the claim as a whole, claims 11, 13 and 14 do not recite something significantly more in structure than a judicial exception, and therefore, are NOT deemed to be directed to a patent eligible subject matter.  Appropriate correction/amendment is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 11-14 (as newly presented) are rejected under 35 U.S.C. 103 as being unpatentable over SIMS et al (US 2002/0137905 A1; cited by applicants in IDS dated 06/17/2021, citation AA) taken with YABAS et al (2011; cited by applicants in IDS dated 06/17/2021, NPL citation CT), FOLMER et al (2009; cited by applicants in IDS dated 06/17/2021, NPL citation CBJ) and KAGAN et al (2002; cited in applicant’s IDS dated 06/17/2021, NPL citation CBN).
Claim 11 (New) is directed to “A method for screening an inhibitor of ATP11C or CDC50A, comprising determining engulfment of cells by macrophages.”

Claim 12 is directed to “The method according to claim 11, comprising the steps of: 
(1) treating cells expressing ATP11C and CDC50A with a candidate for said inhibitor, and 
(2) determining engulfment of cells by macrophages, 
wherein the candidate is selected as an inhibitor of ATP11C or CDC50A when the engulfment of cells by macrophages is increased by the treatment with the candidate compared to control.” 
See also limitations of dependent claims 13 and 14 (taken as intended use limitations), as currently presented by applicants.
Sims et al (2002), while teaching phospholipid scramblases (PLSCR) and methods of use thereof (see title, abstract, summary of the invention, [0011], and claims 35-37, for instances), disclose the method for screening a modulator (i.e. compounds that increase or decrease the activity of phospholipid scramblase) of the activity and/or function of phospholipid scramblases, wherein the method comprises- incubating the compound with a cell expressing a phospholipid scramblase polypeptide under conditions sufficient to permit the compound to interact with the cell; comparing the cellular response in a cell incubated with the compound with the cellular response of a cell not incubated with the compound (i.e. a control set), thereby identifying (or selecting) a compound that modulates (i.e. inhibits or increases) phospholipid Scramblase polypeptide activity; wherein the cellular response is an increase or a decrease in Phospholipid Scramblase polypeptide activity (see [0019], [0022], [0035], and claims 35-37, in particular).  They also disclose the fact that plasma membrane comprises several transmembrane proteins that maintain normal phospholipid bilayer asymmetry such as flippase and scramblases (see disclosure in paragraphs [0047]-[0048], [0199]-[0202], for instance) that shuttle/transfer phospholipids such as phosphatidylserine (PS; see [0011], [0047], [0199], for instance) and other phospholipids, and maintain normal physiological functions as well as homeostasis at the plasma membrane level in the living mammalian cells, wherein intracellular calcium ions appears to play a role in regulating expression and activities of such transmembrane proteins. Also, they disclose that “Phospholipid Scramblases are involved in the de novo movement of phosphatidylserine and other aminophospholipids to the plasma membrane outer leaflet following cellular injury and it may contribute to cell Surface phosphatidylserine exposure during early Stages of programmed cell death. The cell Surface exposure of these aminophospholipids is known to promote activation of plasma complement and coagulation proteases and to promote clearance of cells by the reticuloendothelial System” (see [0011], [0042], for instances) that is known to include circulating macrophages as they are responsible for cell clearance via apoptotic mechanisms (see also [0055]).
However, Sims et al do not explicitly disclose the screening method that employs ATP11C or CDC50A for identifying the inhibitor based on an increase in the engulfment of the treated cells by macrophages, as currently recited in instant claim 12, in particular.
Yabas et al (2011) disclose that ATP11C is critical for the internalization of phosphatidylserine in mammalian cells (PS; see title, and abstract, in particular) and for the differentiation of B lymphocytes (i.e. the immune cells), and demonstrate that the defects in ATP11C protein activity (which is a ubiquitously expressed P4 ATPase; see page 442, entire left column) results in diminished B cell PS flippase activity. Yabas et al also disclose the known fact that “During the early stages of cell death and during certain forms of cell activation, such as platelet activation, PS redistributes to the exoplasmic leaflet, where it can be recognized by specific PS receptors or blood proteins such as clotting factor VIII (ref. 13). Binding of fluorescent annexin V to PS in the exoplasmic leaflet is widely used experimentally for measurement of the initiation of apoptosis. Macrophages bear receptors that recog-nize exoplasmic PS as ‘eat-me’ signals…”  (see disclosure on page 442, entire left column, in particular, and cited references therein), which clearly implicates the role of P4 ATPases (such as ATP11C) in regulating the exposure of PS on the cell membrane and PS distribution-based cell engulfment by macrophages, i.e. cell clearance by reticuloendothelial system (during apoptosis, for instance). They also disclose the link between the ATP11C activity and hepatocellular carcinoma, wherein defective ATP11C in experimental animals resulted in anemia, hyperbilirubinemia and hepatocellular carcinoma (see abstract, in particular) and liver disease.
Folmer et al (2009), while reviewing P4 ATPases that work as lipid flippase and their role in disease (see title and abstract), disclose the fact that P4 ATPases require interactions with CDC50 proteins (such as CDC50 A, B and C; see page 630, section  “6. ATP8B1 is a flippase for phosphatidylserine”, in particular) in order to be active in PS translocation to inner membrane of mammalian (i.e. in PS internalization) cells, wherein CDC50A and B are known to be ubiquitously expressed. They showed that co-expression of CDC50 proteins and P4 ATPase coincides with a 250-500% increase in the PS internalization as judged by fluorescent NBD-PS translocation, as compared to cells expressing ATP8B1 alone, and therefore they clearly provide the functional link between the P4 ATPases and CDC50A, B and C proteins in cells in relation to the PS internalization (in other words, exposure of PS on the cell surface linked to cell clearance by circulating RET system macrophages), wherein defect in either can lead to a decreased PS translocation to the inner leaflet membrane of cells, and therefore greater exposure on the cell surface that can be used as an “eat me” signal for apoptotic pathway of cell clearance performed by macrophages.
However, the step of measuring or detecting engulfment of cells by macrophages, though suggested by the teachings from Sims et al taken with Yabas et al and Folmer et al (as discussed above; i.e. based on PS exposure on apoptotic cells) has not been exemplified by the cited references of record.
Kagan et al (2002), while disclosing the fact that externalization of phosphatidylserine
(PS) and its oxidation are required for macrophage clearance of cells which are undergoing
apoptosis process, teach the method for detection and measurement of cell engulfment by macrophages (see abstract, and “Materials and Methods”, section “Phagocytosis assays” on page 489; and Results, section “Cell surface exposure of PS is critical for macrophage clearance” on page 492, in particular) using phagocytosis assays (see for instance Figures 4-5) that is directly correlated with the exposure of PS on the cell surface, and thus provide the basis for determining the degree of PS exposure on the surface of given cells.
Thus, given the disclosure in the cited prior art for the functional link between P4 ATPases, including ATP11C, and CDC50 proteins (such as CDC50A, B and C) as disclosed for the physiological regulation of PS distribution on cell surface (greater exposure of which on the cell surface is known to be an “eat me” signal for the initiation of cell death followed by cell clearance performed by macrophages; see discussion for Yabas et al and Folmer et al, above), wherein the cell clearance via phagocytosis/engulfment by macrophages can be directly measured using phagocytosis assays taught by Kagan et al, it would have been obvious to an artisan of ordinary skill in the art to employ mammalian cells expressing ATP11C or CDC50A proteins in order to screen inhibitors using direct end point assay- such as by measuring the extent of phagocytosis and/or engulfment of treated cells using macrophages (i.e. for clearance of cells that have increased PS exposure/distribution on cell surface, that can also be detected using fluorescent membrane probes such as NBD-PS; see teachings from Folmer et al, above), as the P4 ATPases and CDC50A proteins are known to be functionally linked to each other for optimal PS translocation activity in mammalian cells.  Since, Sims et al already contemplated such screening assays for phospholipid scramblases, and were aware of the role of PS in the initiation of apoptosis and cell clearance (see Sims et al, Summary, [0011], for instance), such modification in the screening assay for an alternative end point using direct measurement of the degree of apoptotic cell engulfment by macrophages, would have been obvious and fully contemplated by an artisan in the art (motivation being the treatment of cancer and apoptosis related diseases, as disclosed by Folmer et al and Yabas et al, above), before the effective filing date of this invention, as claimed. 
It is also noted that instant claims require “determining…” rather than measuring specific parameters related to “engulfment of cells by macrophages”, and therefore the prior art suggestions directly related to the role of ATP11C as PS flippase in mammalian cells, and the disclosure that abnormal PS exposure on cell surface initiates apoptosis and cell clearance via macrophage engulfment, and that the P4 ATPases are linked via the association of CDC50 proteins such as CDC50A that are normally required for the function of P4 ATPases, including ATP11C in cells, an artisan of ordinary skill in the art would have had a reasonable expectation of success in modifying the screening process disclosed by Sims et al in order to achieve a superior method for screening inhibitors for ATP11C or CDC50A based on measurement of the extent/degree of engulfment of cells by macrophages (for instance, using phagocytosis assays taught by Kagan et al above, as an alternate endpoint assay) in order to assess the degree/extent of PS exposure in treated cells compared to a suitable control, as currently claimed by applicants, unless evidence and/or data provided on record to the contrary (which is currently lacking on record).  
In addition, intended use limitations presented in instant claims 13 and 14 (i.e. wherein the method “is for screening an agent for the treatment or prophylaxis of cancer or an apoptosis-related disease”) do not structurally limit the claimed screening process for an inhibitor of ATP11C or CDC50A in mammalian cells, as the claimed process may or may not identify an inhibitor, and it may depend on a variety of elements/parameters in the screening process that may or may not be relevant to an intended use or specific applications (such as a treatment or prophylaxis of a disease, for example cancer, etc.), unless structurally modifying the screening process itself, which is currently generically recited, at best (see instant claim 11, for instance). Moreover, such intent is already disclosed and/or contemplated in the prior art by way of relationship of ATP11C or CDC50A to PS translocation on the plasma membrane of the mammalian cells, and its relationship to cellular apoptosis and cancer (see disclosure in the cited references of Folmer et al and Yabas et al, above). The invention as claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art references of record, as discussed above.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention, as currently claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 11-14 (as newly presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 11,073,510 B2 (issued on July 27, 2021 to same inventors and assignee; from US application 16/364,813). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim 1 in US patent ‘510 is also drawn to “A method for screening an inhibitor of ATP11 C or CDC50A, comprising determining exposure of phosphatidylserine on cell surface, wherein the determining step comprises the steps of: (1) treating T cells that have been transfected with an ATP11C gene and a CDC50A gene and express ATP11C and CDC50A with a candidate for said inhibitor, and (2) measuring exposure of phosphatidylserine on cell surface of the T cells by a method selected from the groups consisting of detecting cell engulfment by macrophages, detecting a blood coagulation reaction, and detecting fluorescently labeled phosphatidylserine (PtdSer); wherein the candidate is selected as an inhibitor of ATP11C or CDC50A when the exposure of phosphatidylserine on cell surface is increased by the treatment with said candidate compared to a control”, which appears to be in a genus-species relationship (at least with respect to particular cells used in the screening process) with the instant claims in current application (treated as a CON application, as no restriction was done by the office in 16/364,813; see also 103a prior art rejection over Sims et al taken with Yabas et al, Folmer et al and Kagan et al, as discussed above in details). Therefore an ODP rejection is deemed proper.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657